Citation Nr: 0707880	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  99-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1998, for a 70 percent schedular rating for post-traumatic 
stress disorder (PTSD) and a total disability rating for 
compensation based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972 and August 1974 to September 1982.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Philadelphia, Pennsylvania, (hereinafter RO).  The 
veteran testified before a Decision Review Officer at the RO 
in September 1999.  The Board remanded this matter in 
December 2005 for further development.   


FINDINGS OF FACT

1.  An August 29, 1997 rating decision increased the 
veteran's evaluation for PTSD from 30 to 50 percent 
disabling.  The veteran did not file a timely notice of 
disagreement.

2.  A May 1998 rating decision assigned a 100 percent 
evaluation, effective from November 24, 1997 through January 
31, 1998, based on treatment necessitating convalescence for 
the veteran's PTSD.  The RO then assigned a 70 percent 
disability evaluation for PTSD, effective February 1, 1998.  

3.  An August 1998 rating decision granted a total disability 
rating for compensation based on individual unemployability 
(TDIU), effective February 1, 1998.   

4.  It was not factually ascertainable prior to February 1, 
1998, that the veteran's PTSD warranted a 70 percent 
disability evaluation, or that the veteran was entitled to 
TDIU.   





CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 1998 
for the assignment of a 70 percent schedular evaluation for 
PTSD and total disability rating for compensation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
5107, 5103-5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.400, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, following a Board remand in December 
2005, the veteran was provided with the notice required by 
the VCAA in an April 2006 letter.  The April 2006 letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains a hearing 
transcript, lay statements, VA medical records, including 
examination reports, hospital reports, and treatment reports, 
the veteran's DD214, and statements in support of his claim.  
The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and the veteran has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

In light of the Board's denial of the veteran's earlier 
effective date claim, no additional effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Analysis

The veteran contends that he is entitled to an effective date 
earlier than February 1, 1998 for a 70 percent rating for 
post-traumatic stress disorder (PTSD) and TDIU. 

By way of history, a March 1996 rating decision granted 
service connection for the veteran's PTSD and assigned a 30 
percent evaluation.  An August 1997 rating decision increased 
the evaluation to 50 percent, effective from the date of the 
grant of service connection, March 3, 1994.  On November 17, 
1997, the veteran filed for an increased evaluation.  On 
November 24, 1997, the veteran was admitted for 
hospitalization due to his PTSD.  In a May 1998 rating 
decision, the RO assigned a 100 percent evaluation from 
November 24, 1997 through January 31, 1998 based on treatment 
necessitating convalescence.  The RO then increased the 
veteran's PTSD evaluation from 50 to 70 percent, effective 
February 1, 1998.  In an August 1998 rating decision, the RO 
granted TDIU, effective February 1, 1998.  In a January 1999 
notice of disagreement, the veteran contended that he was 
entitled to an earlier effective date for both the 70 percent 
evaluation for PTSD and TDIU.   

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In determining when it is factually ascertainable that an 
increase in disability has occurred, the term "increase" 
means increase to the next disability level.  Hazan v. Gober, 
10 Vet. App. 511, 519 (1997).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2006).  

The veteran essentially claims that he should have been 
awarded a higher rating when he was initially awarded 
service-connection.  He also testified that he began having 
problems with PTSD in 1990.   

The Board acknowledges the veteran's argument that he is 
entitled to a higher evaluation as of the date he originally 
filed his claim for service connection, or when he was first 
symptomatic in 1990; however, absent a showing of clear and 
unmistakable error (CUE), the effective date of the increase 
cannot be granted from the time that service connection was 
initially granted.  The veteran has not raised the issue of 
clear and unmistakable error in any prior rating decisions 
and a CUE issue is not currently on appeal before the Board.  
Here, the last rating decision prior to the 70 percent 
assigned evaluation and granting of TDIU was dated August 29, 
1997.  

The veteran was awarded a 50 percent evaluation in the August 
29, 1997 rating decision.  He received notice of this 
decision that same month, but did not file a timely notice of 
disagreement.  Thus, the August 29, 1997 rating decision was 
the last final decision.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006)).  Absent a showing of clear and 
unmistakable error (CUE), the August 29, 1997 rating decision 
is final.  

As noted above, the RO assigned a temporary total rating 
(TTR) (i.e., 100 percent disability rating) due to PTSD 
convalescence, for the period from November 24, 1997 through 
January 31, 1998.  As the veteran is receiving a total rating 
for this time period, the Board will not discuss the medical 
evidence during this time period.  Thus, the Board must 
determine whether it is factually ascertainable that the 
veteran's PTSD more nearly approximated the criteria for a 70 
percent evaluation and warranted TDIU prior to the 100 
percent disability rating assigned (November 24, 1997).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Under these 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2006). 

VA medical reports showed a cancelled appointment on 
September 5, 1997 and  failure to appear for an appointment 
scheduled for October 1, 1997.  The September 17, 1997 VA 
medical report indicated that the veteran was in a good frame 
of mind.  It was noted that he was recently classified as 50 
percent for his PTSD and that he felt much less pressure on 
him to survive.  The physician also noted that the veteran 
reported having a new relationship with a ladyfriend and that 
this was helping him keep things in perspective.  

Other records dated in the year prior to November 1997 
include a March 1997 VA examination report and other 
outpatient treatment records.  While these records evinced 
serious psychiatric impairment, they did not reflect symptoms 
sufficient to warrant a higher schedular rating or a TDIU.  
This evidence was addressed when the 50 percent evaluation 
for PTSD was awarded and as indicated earlier, CUE has not 
been raised by the appellant.  

As for whether TDIU was factually ascertainable prior to 
November 24, 1997, the Board notes that the veteran's total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341 (2006).  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the 


scheduler criteria are not met, an extraschedular rating is 
for consideration.  38 C.F.R. § 3.321.

Upon review, the Board acknowledges the veteran's November 
17, 1997 statement that he was unemployable due to his PTSD; 
however, it is not factual ascertainable that he met the 
criteria for TDIU prior to November 24, 1997.  The veteran 
was service-connected for PTSD at 50 percent disabling and 
status post fracture base of left fourth metacarpal secondary 
to gunshot wound (major) at 0 percent.  Thus, the veteran 
does not meet the criteria under 38 C.F.R. § 4.16(a) based on 
his service-connected disabilities.  Moreover, it is not 
factually ascertainable from the evidence that the veteran 
was unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities 
prior to November 23, 1997.  38 C.F.R. § 4.16(b) (2006).  The 
September 17, 1997 VA medical report made no reference to 
unemployability.  

The evidence does not reflect, nor is it contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected PTSD prior to November 24, 1997.  
In that regard, the Board does not find that record reflects 
that the veteran's disability on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Frequent periods of hospitalization prior to 
November 1997 were not shown.  He has also not submitted 
documentation that it provides a marked employment handicap 
beyond that contemplated in the 50 percent evaluation 
assigned during this period.  In light of the foregoing, the 
Board finds that it is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the Board has considered all applicable laws and 
regulations, and pursuant to Hazan has considered all 
evidence of record in determining when the increase in the 
veteran's PTSD disability and award for TDIU was factually 
ascertainable.  The Board, however, is unable to identify a 
legal and/or factual basis upon which to assign an effective 
date earlier than February 1, 1998 for a 70 percent 
evaluation for PTSD or the award of TDIU.  

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an effective date earlier than February 1, 
1998 for the assignment of a 70 percent schedular evaluation 
for post-traumatic stress disorder and a total disability 
rating for compensation based on individual unemployability 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


